Title: To Thomas Jefferson from David Leonard Barnes, 11 March 1807
From: Barnes, David Leonard
To: Jefferson, Thomas


                        
                            Sir—
                            Providence 11 March 1807
                        
                        Slander is such a common position of all men in office, that I did not think it necessary to trouble you with
                            a denial of a charge which Mr Foster sometime since informed me had been alledged against me, and should not do it at
                            this time, had I not just now written a defence of Col Peck—Mr. Foster stated, that some person had said in your
                            hearing, that I had published a letter I had received respecting the Senators from this State, & the trial between Govr.
                                Fenner & Judge Dorrance. The letter appeared in a paper in
                            this Town;—The writer & receiver were both well known & publicly talked of; and most certain it is, that I had no
                            concern with it directly or indirectly—I never saw or heard of it till it appeared in the paper—
                        The zeal of the political parties in this State is now very warm. The division which commenced in the
                            election of Mr. Fenner as Senator, is still kept up, and there is no prospect of a reconciliation—Each party has proposed
                            a Candidate for Governor Mr. Fenner & Mr Taber—and they are so equally divided, that if the Federalists propose a third
                            there will be no choice by the people.
                        Mr. Foster is now in the most perfect retirement, on a small farm, in this State. I sincerely wish he was
                            better provided for—he has integrity & industry, which might make him more useful than he is at present He left
                            profitable private business to serve the public, and is now entirely neglected—He has attempted to resume the business of
                            his profession, but it is too late—It has gone into other hands. 
                  With Sentiments of high Respect I am Your Obedient Servt
                        
                            David Leonard Barnes
                            
                        
                    